DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III (Claims 17, 18 and 20) in the reply filed on 1/21/22 is acknowledged.  The traversal is on the ground(s) that Groups II and III include the common technical feature of depositing component A and component B.  This is persuasive.  However, a corrected explanation of the restriction is presented below.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group II, claim 19, drawn to a method of forming a device having 2 adjacent layers, one comprising A and one comprising C.
Group III, claim(s) 17, 18 and 20, drawn to a method of forming a device having layers which each comprise A.
(Note: There is no group I present, as applicant has cancelled the claims corresponding to previously presented group I).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of disposing component A on as a first layer and disposing component B as a second layer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bright et al. (US 2004/0109051) in light of Hasegawa et al. (US 2013/0149811).  Bright teaches a method of preparing a light emitting device (i.e. claimed optoelectronic device) (Abst.; ¶ 0002) comprising the steps of: mixing an ink comprising a first liquid (component A), a second liquid (component B) and a light emitting material (i.e. claimed luminescent material) (¶¶ 0006, 0010, 0017, 0026), depositing the mixture via ink jet printing (¶ 0026) and drying the deposited material (¶ 0026), wherein the first liquid has a boiling point at least 30˚C higher than the second liquid (¶ 0010) and the functional material has a solubility of more than 1.5 wt% (i.e. 1.5g) in the second liquid and less than 0.5 wt% (i.e. 0.5g) in the first liquid (¶ 0010).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a solubility of greater than 2g in the second liquid and less than 0.01g in the first liquid with the predictable expectation of success. Bright also teaches that the second liquid is 1,2-dimethylbenzene (density = 0.88 g/mL; surface tension = 29.6 dyne; boiling point = 144˚C) and the first liquid is cyclohexylbenzene (density = 0.945 g/mL; surface tension = 34.5 dyne; boiling point = 238˚C) (¶ 0026).  These properties correspond to a first liquid which has a higher density than the second liquid, a higher boiling point by more than 20˚C, a ratio of surface tensions of 1.1 and both liquids being aromatic hydrocarbons. Bright, however, teaches that components A and B are deposited together and not sequentially, as claimed.  Hasegawa teaches a process of forming a light emitting device from an ink source (Abst.; ¶ 0003) wherein the ink comprises a first and second component that can either be deposited together as a mixture or sequentially as one layer of B overlying a first layer of A (Abst.; Fig. 1).  The simple substitution of one known element for another to obtain predictable results is .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 35 recites a volume ratio between component A and component B.  However, component A and component B are deposited as layers and not mixed together.  The only recitation in the original disclosure of a volume ratio between these components relates to their mixture in an ink and not the volume ratio of the deposited layers.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites that the first liquid has a boiling point at least 20˚C “higher than.” without finishing the statement.  Based on context, this action treats these claims as if it says higher than the second liquid.
Claim 31 recites the limitation "said alkane in said second liquid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is no recitation of an alkane being included in the second liquid previously.  It is not clear if this is intended as an additional component or if this instead intended to refer back to the hydrocarbon of claim 28.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 18, 21-26 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bright et al. (US 2004/0109051) in light of Hasegawa et al. (US 2013/0149811).
Claims 17, 18, 21-25 and 33-34:  Bright teaches a method of preparing a light emitting device (i.e. claimed optoelectronic device) (Abst.; ¶ 0002) comprising the steps of: mixing an ink comprising a first liquid (component A), a second liquid (component B) and a light emitting material (i.e. claimed luminescent material) (¶¶ 0006, 0010, 0017, 0026), depositing the mixture via ink jet printing (¶ 0026) and drying the deposited material (¶ 0026), wherein the first liquid has a boiling point at least 30˚C higher than the second liquid (¶ 0010) and the functional material has a solubility of more than 1.5 wt% (i.e. 1.5g) in the second liquid and less than 0.5 wt% (i.e. 0.5g) in the first liquid (¶ 0010).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a solubility of greater than 2g in the second liquid and less than 0.01g in the first liquid with the predictable expectation of success.
Bright also teaches that the second liquid is 1,2-dimethylbenzene (density = 0.88 g/mL; surface tension = 29.6 dyne; boiling point = 144˚C) and the first liquid is cyclohexylbenzene (density = 0.945 g/mL; surface tension = 34.5 dyne; boiling point = 238˚C) (¶ 0026).  These properties correspond to a first liquid which has a higher density than the second liquid, a higher boiling point by more than 20˚C, a ratio of surface tensions of 1.1 and both liquids being aromatic hydrocarbons.

Claim 26:  Bright teaches that the light emitting material is present as 0.5% w/v (i.e. 5 mg/mL) (¶ 0026).
Claims 27, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bright and Hasegawa in light of Diklich (US 2009/0101206).
Claim 27:  Bright teaches that the deposited material is a light emitting polymer, but fails to teach that a nanocrystal could be used to form the emitting layer instead.  Diklich teaches a process of forming a light emitting display by depositing an ink comprising the light emitting material to form a layer of said material (Abst.; claim 9) and explains that suitable light emitting materials are either a light emitting polymer or a quantum dot (i.e. claimed luminescent nanocrystal) (¶ 0004).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a quantum dot as the luminescent material in place of a polymer with the predictable expectation of success.
Claim 28:  Bright teaches that the second liquid is an aromatic hydrocarbon (see, e.g., ¶ 0026) and has a boiling point of 30-250˚C (¶ 0010).  In the case where the claimed ranges overlap or lie inside 
Claim 31:  Bright fails to teach that the amount of material in the solution corresponds to 20-200 mg/mL, but teaches that the amount of material in the solution can be adjusted to control for the timing of precipitation and the uniformity of the layer thickness (¶¶ 0014-0015).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a solids content of 20-200 mg/mL depending on the desired timing of precipitation and uniformity of layer thickness with the predictable expectation of success.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bright and Hasegawa in light of Yanagi et al. (US 2007/0054981).
Claim 29:  Bright fails to teach the inclusion of a modifier, but does teach that the viscosity of the solution should be adjusted to ensure proper function in an ink jet printer (¶ 0008).  Yanagi teaches a process of ink jet printing (Abst.) and explains that the viscosity of the ink is adjusted by adding an alcohol to the ink (¶ 0120).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added an alcohol to the ink of Bright in order to have adjusted the viscosity of the ink.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Bright, Hasegawa and Diklich in light of Credi et al. (WO 2014/181245).
Claim 32:  Bright, as modified, fails to teach that the quantum dots include a surface ligand.  Credi teaches a solution of quantum dots and explains that the dots include a surface ligand comprising .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bright and Hasegawa in light of Mishra et al. (US 2005/0136349).
Claim 20:  Bright, as modified by Hasegawa, teaches all the limitations of claim 20, as discussed above with respect to claim 17, except that modified Bright fails to teach that alternating layers of A and B are deposited to form the light emitting device (in modified Bright, a single A layer and a single B layer are dried to form a charge transporting layer) (see, e.g., ¶¶ 0017, 0026).  Mishra teaches a process of forming a charge transporting layer in a light emitting device (Abst.) and explains that the layer can be formed as a single layer or as a series of sublayers (¶ 0019).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have formed the charge transporting layer of modified Bright as a series of sublayers rather than as a single layer by repeatedly depositing the A and B compositions of Bright to form a series of sublayers with the predictable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712